             Case 2:20-cv-01585-EEF-MBN Document 11 Filed 12/02/20 Page 1 of 8




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA

CUREE COLEMAN                              *     CIVIL DOCKET NO. 20-01585
                                           *
VERSUS                                     *     JUDGE: ELDON E. FALLON
                                           *
MATTHEW GUNTER, TVS, INC. D/B/A            *
DEEP SOUTH FREIGHT, AND STARR              *
INDEMNITY & LIABILITY COMPANY              *     MAG: MICHAEL NORTH
                                           *
*******************************************************************************

             ANSWER OF DEFENDANT, TVS, INC. D/B/A DEEP SOUTH FREIGHT, TO
                     PETITION FOR DAMAGES AND TRIAL BY JURY

             NOW INTO COURT, through undersigned counsel, comes Defendant, TVS, Inc. d/b/a

Deep South Freight (“Defendant”), which answers the Petition for Damages of Plaintiff, as

follows:

                                            FIRST DEFENSE

             The Petition for Damages fails to state a claim upon which relief can be granted.

                                           SECOND DEFENSE

             The Petition for Damages is barred by the applicable statute of limitations, prescription,

preemption and/or laches.

                                            THIRD DEFENSE

             Answering separately the allegations of the original Petition for Damages, Defendant

avers as follows, responding only for itself and for no other party and denying all allegations

against it except as follows:

             AND NOW IN FURTHER RESPONSE TO THE NUMBERED PARAGRAPHS of

the Petition for Damages.




02108975-1                                           1
             Case 2:20-cv-01585-EEF-MBN Document 11 Filed 12/02/20 Page 2 of 8




                                                     I.

             The allegations contained in Paragraph 1 of Plaintiff’s Petition for Damages are denied

for lack of sufficient information to justify a belief therein.

                                                     II.

             The allegations contained in Paragraph 2 of Plaintiff’s Petition for Damages do not

require a response on the part of answering Defendant. However, to the extent a response is

required, the allegations are denied for lack of sufficient information to justify a belief therein.

                                                    III.

             The allegations contained in Paragraph 3 of Plaintiff’s Petition for Damages are admitted

as to the status of TVS, Inc. d/b/a Deep South Freight only. All other allegations are denied for

lack of sufficient information to justify a belief therein.

                                                    IV.

             The allegations contained in Paragraph 4 of Plaintiff’s Petition for Damages are denied.

                                                     V.

             The allegations contained in Paragraph 5 of Plaintiff’s Petition for Damages are denied

for lack of sufficient information to justify a belief therein.

                                                    VI.

             The allegations contained in Paragraph 6 of Plaintiff’s Petition for Damages are denied

for lack of sufficient information to justify a belief therein.

                                                    VII.

             The allegations contained in Paragraph 7 of Plaintiff’s Petition for Damages are denied

for lack of sufficient information to justify a belief therein.




02108975-1                                           2
             Case 2:20-cv-01585-EEF-MBN Document 11 Filed 12/02/20 Page 3 of 8




                                                   VIII.

             The allegations contained in Paragraph 8 of Plaintiff’s Petition for Damages are denied

for lack of sufficient information to justify a belief therein.

                                                    IX.

             The allegations contained in Paragraph 9 of Plaintiff’s Petition for Damages are denied

for lack of sufficient information to justify a belief therein.

                                                     X.

             The allegations contained in Paragraph 10 of Plaintiff’s Petition for Damages are denied

for lack of sufficient information to justify a belief therein.

                                                    XI.

             The allegations contained in Paragraph 11 of Plaintiff’s Petition for Damages are denied

for lack of sufficient information to justify a belief therein.

                                                    XII.

             The allegations contained in Paragraph 12 of Plaintiff’s Petition for Damages are denied

for lack of sufficient information to justify a belief therein.

                                                   XIII.

             The allegations contained in Paragraph 13 of Plaintiff’s Petition for Damages are denied

for lack of sufficient information to justify a belief therein.

                                                   XIV.

             The allegations contained in Paragraph 14 of Plaintiff’s Petition for Damages are denied

for lack of sufficient information to justify a belief therein.




02108975-1                                           3
             Case 2:20-cv-01585-EEF-MBN Document 11 Filed 12/02/20 Page 4 of 8




                                                   XV.

             The allegations contained in Paragraph 15 of Plaintiff’s Petition for Damages are denied

for lack of sufficient information to justify a belief therein.

                                                   XVI.

             The allegations contained in Paragraph 16 of Plaintiff’s Petition for Damages are denied

for lack of sufficient information to justify a belief therein.

                                                   XVII.

             The allegations contained in Paragraph 17 of Plaintiff’s Petition for Damages are denied

for lack of sufficient information to justify a belief therein.

                                                  XVIII.

             The allegations contained in Paragraph 18 of Plaintiff’s Petition for Damages are denied

for lack of sufficient information to justify a belief therein.

                                                   XIX.

             The allegations contained in Paragraph 19 of Plaintiff’s Petition for Damages are denied

for lack of sufficient information to justify a belief therein.

                                                   XX.

             The allegations contained in the “WHEREFORE” paragraph of Plaintiff’s Petition for

Damages do not require a response on the part of Defendant. However, to the extent that an

answer is required, the allegations are denied.

                                                   XXI.

             AND NOW, IN FURTHER ANSWER, Defendant avers as follows:




02108975-1                                           4
             Case 2:20-cv-01585-EEF-MBN Document 11 Filed 12/02/20 Page 5 of 8




                                          FOURTH DEFENSE

             That the accident in question was not caused by any negligence, fault and/or liability on

the part of Defendant but was caused solely and through the negligence and/or comparative

negligence of Plaintiff, Curee Coleman, or others, including but not limited to the acts of

negligence listed below and others to be shown at trial:

             a.     Failure to exercise reasonable care under the circumstances prevailing at the time
                    of the incident;

             b.     Failure to take proper precaution to avoid the incident and any alleged injuries;

             c.     Failure to do any act by which the incident made the basis of this litigation could
                    have been avoided;

             d.     Failure to act as a reasonable and prudent person would act under the same or
                    similar circumstances;

             e.     Failure to be attentive to surroundings and act in a prudent and cautious manner
                    for the protection of self;

             f.     Failure to keep a proper lookout;

             g.     Failing to see what should have been seen; and

             h.     Any and all other acts and/or omissions constituting negligence and/or liability
                    which may be shown at the trial of this matter.

                                            FIFTH DEFENSE
             In the event that discovery reveals so, answering Defendant affirmatively avers that the

claims herein are barred by prescription.

                                            SIXTH DEFENSE
             In the event that discovery reveals so, answering Defendant affirmatively avers that the

claims herein are barred by settlement and compromise and by releasing other parties.




02108975-1                                              5
             Case 2:20-cv-01585-EEF-MBN Document 11 Filed 12/02/20 Page 6 of 8




                                          SEVENTH DEFENSE

             Answering Defendant affirmatively avers that the damages alleged herein were caused by

the fault or negligence of others, including Plaintiff, for whom this Defendant is not liable or

responsible.

                                           EIGHTH DEFENSE

             Answering Defendant affirmatively avers that the damages alleged herein were due to the

superseding and intervening fault of others, including but not limited to Plaintiff for whom this

Defendant is not liable or responsible.

                                            NINTH DEFENSE

             Answering Defendant affirmatively avers that any fault or negligence on the part of

Defendant, said negligence and fault denied herein, was not a proximate cause of the damages

alleged herein.

                                            TENTH DEFENSE
             The Petition for Damages fails to state a cause of action upon which relief may be

granted.

                                         ELEVENTH DEFENSE
             Plaintiff’s claims are, or may be, barred in whole or in part by Plaintiff’s failure to take

reasonable measures to mitigate his damages.

                                          TWELFTH DEFENSE

             Answering Defendant affirmatively pleads that to the extent it is established that, Curee

Coleman, the vehicle operator and a Plaintiff herein, failed to maintain compulsory motor

vehicle liability insurance, Plaintiff is precluded from recovery of the first $15,000 in bodily

injury damages and $25,000 in property damage, pursuant to the provisions of La. Rev. Stat.

Ann. § 32:866.

02108975-1                                            6
             Case 2:20-cv-01585-EEF-MBN Document 11 Filed 12/02/20 Page 7 of 8




                                       THIRTEENTH DEFENSE

             Answering Defendant avers, that in the event discovery so reveals, Plaintiff’s alleged

injuries are the result of a pre-existing condition and or subsequent injury for which answering

Defendant did not cause and are not liable for.

                                      FOURTEENTH DEFENSE

             Defendant avers that it is not liable under the doctrine of vicarious liability and/or

respondeat superior.

                                        FIFTEENTH DEFENSE
             Answering Defendant affirmatively pleads that, to the extent it is established Curee

Coleman, plaintiff herein, is in excess of twenty-five (25%) negligent as a result of a blood

alcohol concentration in excess of prescribed limits or as result of being under the influence of a

controlled dangerous substance, and such negligence was a contributing factor causing the

alleged damage, Answering Defendants are immune from liability pursuant to the provisions of

La. Rev. Stat. Ann. § 9:2798.4.

                                        SIXTEENTH DEFENSE
             In the event discovery and investigation reveals sufficient information to support any

affirmative defense as stated in Rule 8(c), Defendant affirmatively pleads all such defenses

including but not limited to contributory negligence, assumption of risk, fraud and illegality.

                                      SEVENTHEETH DEFENSE
             Answering Defendant expressly reserves by this reference the right to raise additional

defenses to the extent that:


             1.     Additional defenses become applicable under state and/or federal law.
             2.     Additional defenses are established as discovery proceeds.



02108975-1                                          7
             Case 2:20-cv-01585-EEF-MBN Document 11 Filed 12/02/20 Page 8 of 8




             3.     Additional defenses are available under subsequently asserted theories of
                    recovery.

             4.     Any additional defenses are plead by another named Defendant that is not

                    adverse to this Defendant and is not otherwise set forth herein.

                                                    XXII.

             Defendant requests a trial by jury on all issues herein.

             WHEREFORE, Defendant, TVS, Inc. d/b/a Deep South Freight, prays that this Answer

be good and sufficient and after due proceedings judgment be rendered herein dismissing the

claims of Plaintiff, with prejudice, at her cost. Defendant further prays for all legal, general and

equitable relief to which it may be entitled and request a trial by jury on all issues herein.

                                                    Respectfully submitted:

                                                    DUPLASS, ZWAIN, BOURGEOIS,
                                                    PFISTER, WEINSTOCK & BOGART

                                                    s/Andrew D. Weinstock
                                                    ____________________________________
                                                    ANDREW D. WEINSTOCK #18495
                                                    RACHEL M. ANDERSON #38658
                                                    3838 N. Causeway Boulevard, Suite 2900
                                                    Metairie, LA 70002
                                                    Telephone: (504) 832-3700
                                                    Facsimile (504) 324-0676
                                                    andreww@duplass.com
                                                    randerson@duplass.com
                                                    Counsel for Defendant, TVS, Inc. d/b/a Deep
                                                    South Freight




02108975-1                                             8
